Citation Nr: 1641665	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  15-24 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for ischemic heart disease, status-post permanent pacemaker insertion with residual scar prior to April 11, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from October 1965 to November 1967.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  The matter has otherwise been adjudicated through the Regional Office (RO) in San Diego, California.

Historically, the Veteran was granted an earlier effective date of January 31, 2005, for the grant of service connection for ischemic heart disease by way of a December 2013 Board decision.  In January 2014, the AMC issued a rating decision implementing that grant and assigned a 10 percent rating effective from January 31, 2005.  The Veteran then initiated an appeal of this rating.

In a June 2015 rating decision, the RO assigned a 60 percent rating effective from April 11, 2005, and a 100 percent rating effective from April 19, 2005.  The Veteran then perfected his appeal of the 10 percent rating still in effect prior to April 11, 2005.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to April 11, 2005, ischemic heart disease was not manifested by a workload of 7 metabolic equivalents (METs) or less, or cardiac hypertrophy or dilatation.  The condition was not treated with an automatic implantable cardioverter-defibrillator (AICD).



CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for ischemic heart disease, status-post permanent pacemaker insertion with residual scar, have not been met prior to April 11, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Codes 7005, 7018 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's ischemic heart disease is rated under Diagnostic Code (DC) 7018-7005.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Heart conditions are generally rated under 38 C.F.R. § 4.104.  Under DC 7018, a 100 percent rating is assigned for the two months following hospital admission for implantation of a cardiac pacemaker.  Thereafter, the condition is rated under DC 7010, 7011, or 7015.

DC 7010 provides for a higher 30 percent rating when there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

Under DCs 7005, 7011, and 7015, a 30 percent evaluation is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent evaluation is assigned under DC 7015 when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.

A 100 percent evaluation is assigned under DC 7015 for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

A 100 percent rating is also assigned under DC 7011 for an indefinite period from the date of hospital admission for a sustained ventricular arrhythmia or ventricular aneurysmectomy, or with an AICD in place.

Unfortunately, the evidence does not satisfy any of the above-listed criteria for the period from January 31, 2005, to April 10, 2005.  Private records from April 11, 2005, reflect a left ventricle ejection fraction of 40 percent to 45 percent, which was the basis for the higher 60 percent rating assigned as of that date.  The only other evidence is a VA Agent Orange examination conducted in December 2004.  That examination noted symptomatic bradycardia, but no METs testing was conducted and no ejection fractions were recorded.  This single instance of symptomatic bradycardia, alone, does not warrant a higher rating.

In addition, a September 2013 notation from the Veteran's private physician indicates that he received a pacer insertion in April 2004.  Under DC 7018, a 100 percent rating is assigned for the two month period following implantation of a pacemaker.  However, the two month period from April 2004 extends only to June 2004, which is still 6 months prior to the effective date of January 2005 assigned for the Veteran's heart disease.

Moreover, the evidence indicates that the Veteran received a pacemaker, and not an AICD device, and therefore a higher 100 percent rating under DC 7011 is not warranted.

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

In this case, the Veteran has not raised the issue of an extraschedular rating, and the evidence does not otherwise indicate that he experiences any symptoms associated with ischemic heart disease during the applicable appeal period that are not contemplated by the rating schedule.

  II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran is appealing the initial rating assigned following a grant of service connection.  Because his underlying service connection claim has been proven, the purpose that the notice was intended to serve has been fulfilled and the applicable notice requirements are moot.  He has also not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  During the adjudication of his claim, he was provided with VA examinations to assess the severity of his ischemic heart disease.  Regrettably, a VA examination was not conducted during the period on appeal, specifically January 31, 2005, to April 10, 2005.  The Board has also considered whether a retrospective opinion is warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  However, as discussed above, there is no significant medical or lay evidence that an examiner could reasonably evaluate to provide a medical assessment of the severity of the Veteran's heart disease with the specificity required by the rating schedule.  Id. at 85, citing 38 U.S.C. § 5103A (a)(2) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.").  Therefore, obtaining a retrospective opinion is not appropriate.



ORDER

An initial rating higher than 10 percent for ischemic heart disease, status-post permanent pacemaker insertion with residual scar prior to April 11, 2005, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


